761 N.W.2d 94 (2009)
Pablo Gutierrez ROMERO, Plaintiff-Appellee,
v.
BURT MOEKE HARDWOODS, INC., and Accident Fund Insurance Company of America, Defendants-Appellants.
Docket No. 137262. COA No. 271122.
Supreme Court of Michigan.
March 6, 2009.

Order
On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal the July 29, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J. (concurring).
I concur in the order denying leave to appeal. As stated in my concurring statement in Cain v. Waste Mgt, Inc. (After Remand), 472 Mich. 236, 262, 697 N.W.2d 130 (2005), the word "loss" "includes not only amputation but also those situations in which there is a loss of the usefulness of the limb or member."
MARILYN J. KELLY, C.J., joins the statement of WEAVER, J.